Citation Nr: 1233533	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-11 550	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial evaluation higher than 70 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a higher evaluation for shell fragment wound, left lung, with retained foreign body, currently rated as 20 percent disabling.

3. Entitlement to an effective date earlier than November 13, 2006 for the grant of service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to June 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD with an evaluation of 30 percent, effective November 13, 2006. The Veteran appealed both the initial assigned rating and effective date of service connection. Also denied therein was a claim for increased evaluation for shell fragment wound residuals, left lung. Jurisdiction was later transferred to the Chicago, Illinois Regional Office.

Through an April 2012 rating decision, during pendency of this appeal, the RO increased from 30 to 70 percent the evaluation for PTSD, from November 13, 2006.


FINDING OF FACT

On September 17, 2012, prior to the promulgation of a decision in the appeal,       the Board received notification from the Veteran through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration. Accordingly,             the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


